Nichols, Presiding Judge.
The case as laid by plaintiff alleged that the defendant was the owner of the automobile that struck him on the occasion under investigation; that the driver of the automobile at the time was the grandson of the defendant; that he lived with defendant and was a part of his family; that his grandson had his permission to use the automobile on the occasion when plaintiff was injured. The defendant, when called for the purpose of cross-examination testified that these facts were true. Also, under the pleadings, the plaintiff was a pedestrian at the time he was injured and was attempting to cross U. S. Highway 23, at an intersection on said highway; that there was a stop signal at the intersection but that the driver of defendant’s automobile failed to stop at said signal and as a result thereof struck the plaintiff causing him the serious injuries for which he sues.
The acts of negligence alleged by plaintiff were that the automobile was operated at the time in a manner so as to endanger the life and limb of other persons; that the driver thereof failed to have the automobile under immediate control, and that the driver failed to stop said automobile in obedience to the red stop signal facing him at the intersection. Under the record in this case there was some evidence adduced to support each of the grounds of negligence alleged. “A nonsuit will be refused if there is even slight evidence to support the plaintiff’s case. Clark v. Bandy, [196 Ga. 546, 27 SE2d 17]; Barnett v. Terry, 42 Ga. 283 (3); Elrod v. McConnell, 170 Ga. 892 (154 SE 449).” Ellison v. Evans, 85 Ga. App. 292, 295 (69 SE2d 94). “If the plaintiff’s evidence, construed most favorably to him, makes out a prima facie case, a nonsuit should be refused. Brown v. A. C. L. R. Co., 79 Ga. App. 56 (52 SE2d 660); Henry v. Roberts, 140 Ga. 477 (79 SE 115).” Ellison v. Evans, supra. Accordingly, the trial court erred in granting a nonsuit and the case must be reversed.

Judgment reversed.


Frankum and Jordan, JJ., concur.